PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. D890695					:	
Issued : July 21, 2020						:
Application No.  29/687,242					: ON PETITION
Filed:	 April 11, 2019					: 
Attorney Docket No. 527368US				:	         

Title:  CHARGING UNIT

This is a decision on the renewed petition pursuant to 37 C.F.R. § 5.25, filed on May 18, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184. 

The petition under 37 CFR 5.25 is granted.

It has been determined that a retroactive foreign filing under 35 U.S.C. 184 be granted with respect to the filing listed below.  The petition complies with 37 CFR 5.25 in that there is an adequate showing that: 1) the subject matter in question was not under a secrecy order, 2) the foreign filing license was diligently sought after discovery of the proscribed foreign filing, and 3) the material was filed abroad without the required license under 37 CFR 5.11 through error.

COUNTRY					DATE

European Union				March 14, 2017

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET   
                                                                                                                                                                                                     Enclosure: Foreign Filing License